Citation Nr: 0913649	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-03 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder. 

2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from September 
1955 to September 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right ankle disorder is the result of an injury 
sustained during military service.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).  

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

The Veteran claims that service connection is warranted for a 
right ankle disorder that he states is due to an injury he 
sustained during service.  He states that he was treated for 
a broken ankle in service at Fort Knox, Kentucky, during a 
baseball game.  The Veteran's service treatment records are 
unavailable and presumed to have been lost in a fire at the 
NPRC.  In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

After service, the evidence shows that a right ankle disorder 
was diagnosed in June 2002.  At that time private examiner 
noted on a prescription pad that the Veteran had 
osteoarthritis of the right ankle with chronic pain as a 
result of a fracture in 1956 while on active duty.  Private 
records dated from that time to 2008 show findings of right 
ankle pain and osteoarthritis.  Thus, a current right ankle 
disorder has been diagnosed.  Additionally, a private medical 
examiner has stated in June 2002 that the Veteran's current 
right ankle osteoarthritis is related to an inservice injury.  
In this regard, in a September 2008 private record, the 
examiner diagnosed osteoarthritis of the right ankle.  It was 
noted that the X-ray changes on the right ankle are strongly 
suggestive of old ankle injury or fracture.  The examiner 
noted that in reviewing the findings with the Veteran, the 
Veteran reported a history of a fracture of the right ankle 
in 1958 with no other history of trauma.  It was stated that 
thus, based on the Veteran's recollection of injury, there is 
strong evidence that that is the etiology of his current 
arthritic changes.  

The record therefore contains a current diagnosis of 
osteoarthritis of the right ankle and the finding of two 
medical clinicians that the current disorder is related to 
the Veteran's military service. 

As noted above, the Veteran's service records are not 
available, thus there is no medical evidence supporting his 
assertion that he was treated for a fracture of the right 
ankle during service.  However, the Veteran has stated that 
he suffered an ankle injury in service and he has submitted 
two lay statements to support his claim.  In a July 2008 
statement, the Veteran's ex-wife reported that she and the 
Veteran were married from November 1958 until 1984.  She 
reported that the Veteran would come home on leave and on 
weekends, and that on one visit, the Veteran came home in 
uniform on crutches with a case on his right leg.  She stated 
that he reported that he had broken his ankle.  She also 
reported that he would complain of pain during the time that 
they were married.  In a July 2008 letter, the Veteran's 
sister stated that in 1958 she was living with her parents 
and that when the Veteran was stationed at Fort Knox, he 
would come home to visit.  She stated that one time he came 
home with a cast on his right foot to his right knee and on 
crutches.  She stated that the Veteran reported that he had 
broken his ankle.  She also stated that over the years, the 
Veteran has always had difficulties with his right ankle.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  The Veteran is competent to report that he 
injured his ankle in service and that he continued to have 
problems thereafter, and his family is competent to report 
that he wore a cast on his right leg for an injury to the 
right ankle while on leave during his military service and 
that he complained of difficulties thereafter.  Layno, 6 Vet. 
App. at 469. 38 C.F.R.§ 3.159(a)(2).  

Furthermore, it is significant that, post-service, medical 
examiners have reported that the Veteran had X-ray evidence 
of an old ankle injury.  Consequently, the lay statements 
describing the Veteran's right ankle injury during service 
are supported by later diagnoses of medical professionals.  
Jandreau, 492 F.3d at 1377; Washington v. Nicholson, 19 Vet. 
App. at 368.  In sum, there is competent evidence of a right 
ankle disorder during service.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  In this regard, the Veteran has been 
consistent in his description of the duration, specific 
details, and circumstances of right ankle injury during 
service, whether it be in personal statements he submitted or 
reported histories provided to treating physicians.  The 
Veteran's ex-wife and sister also submitted credible lay 
statements confirming they witnessed his having worn a cast 
on his right foot while on leave during service, providing 
credible evidence in support of his claim. Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the 
exact date of the injury has been reported differently, (see 
June 2002 claim and June 2002 private statement with service 
treatment reported to be in 1956; private record of September 
2002 with injury dated in the 1950's; private record of 
September 2008 with date of injury in 1958; lay statement in 
July 2008 showing date of wearing a cast in 1958; and Veteran 
statement of August 2008 showing date of injury in the Spring 
of 1958), a substantial amount of time has occurred since the 
Veteran's service which could affect recollection of the 
exact date, and each date which is given is within his dates 
of service.  So, overall, there is sufficient corroboration 
of his injury to the right ankle during service such that his 
statements and the lay statements submitted on this matter 
are both competent and credible.  Barr, 21 Vet. App. at 310.  
There is no rebuttable, probative evidence to the contrary.  

In making this determination, the Board emphasizes subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Resolving all doubt in favor of the Veteran, as is required 
by law, the Board finds that entitlement to service 
connection for a right ankle disability is warranted.   38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right ankle disorder is granted.  


REMAND

The Veteran is seeking entitlement to service connection for 
asbestosis.  He has a diagnosis of asbestosis on an undated 
private evaluation and in a December 2008 private examiner's 
letter.  The December 2008 examiner reported that the 
asbestosis was linked to asbestos exposure in the performance 
of duties as an armor crewman, as well as to exposure aboard 
the USS BUCKNER and/ or military housing.  As noted above, 
his service records are not available; however his DD Form 
214 shows that his MOS was armor crewman.  

The Veteran claims that he was exposed to asbestos in several 
situations during service, including working on motor pool 
unit vehicles while in Germany as an armored crewman.  As 
noted, his MOS reflects that he was an armor crewman.  He 
indicates that Army tanks at that time had a firewall at the 
rear of the tank between the engine and the turret, which 
contained asbestos.  He has also indicated that he performed 
turret maintenance for 10 weeks during service.  He has also 
noted that his duties included working on brakes and brake 
linings.  In addition, he has stated that he was stationed in 
Army facilities while on tour in Germany and on the Chez 
border and was exposed to asbestos.  He indicates that when 
he was stationed in Straubing, Germany, the barracks 
contained asbestos.  The Veteran claims that he returned to 
the United States on the USS BUCKNER, which contained 
asbestos as a fire retardant.  He also contends that he was 
exposed to asbestos in the performance of his duties in tanks 
and artillery.  

There is a partial report of record from Robert J. Mezey, 
M.D. that notes that the Veteran has evidence for pulmonary 
asbestosis and asbestos-related pleural disease, including 
history of significant exposure to asbestos.  It appears that 
this document was submitted by the Veteran; however, page one 
is missing.  This page is particularly relevant, as it would 
include the Veteran's occupational and exposure history (as 
referenced on page 2 of the report).  Accordingly, the 
Veteran should be asked to provide a complete copy of the 
report from Robert J. Mezey, M.D.  

The RO attempted to obtain the Veteran's records from Robert 
J. Mezey, M.D.  His office responded that the Veteran was not 
found in the computer system, and that if the case was 
asbestos-related, a request should be made to the patient's 
attorney.  It was noted that Dr. Mezey is a medical expert 
witness and does not keep records.  The Board notes that the 
Veteran worked in iron foundry plants for three different 
employers after service.  See Written statement dated in 
August 2008.  Accordingly, it appears that the Veteran may 
have been involved in an asbestos-related lawsuit, and all 
related legal and medical records should be obtained.  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), it 
was held that VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Thus 
far, the Veteran has yet to receive notice of the disability 
rating and effective date elements of his claim.  Hence, 
further development is in order. 

Accordingly, the case is remanded for the following action:

1.  Send the Veteran a corrective VCAA 
notice letter under that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Ask the Veteran to submit a complete 
copy of the report from Robert J. Mezey, 
M.D., including page 1. 

3.  Make arrangements to obtain all 
legal and medical documents, pleadings, 
depositions, etc., concerning any 
lawsuit and/or claim against former 
employers or insurance companies, etc., 
that were filed by the Veteran as a 
result of exposure to asbestos.  As 
noted above, Dr. Mezey had indicated 
that he is a medical expert witness and 
does not keep records and that a request 
should be made to the patient's 
attorney.  

4.  After completing the above actions, 
and any other development as may be 
indicated, readjudicate the claim.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


